UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1413



EULA S. HUGHES, Widow of Carl Hughes,

                                                          Petitioner,

          versus


DIRECTOR, OFFICE OF WORKER’S COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR;
CLINCHFIELD COAL COMPANY,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(97-0809-BLA)


Submitted:   September 10, 1998         Decided:   September 23, 1998


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eula S. Hughes, Petitioner Pro Se. Patricia May Nece, Edward Wald-
man, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.; Timothy
Ward Gresham, PENN, STUART, ESKRIDGE & JONES, Abingdon, Virginia
for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Petitioner seeks review of the Benefits Review Board’s deci-

sion and order affirming the administrative law judge's denial of

black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986

& Supp. 1995). Our review of the record discloses that the Board’s

decision is based upon substantial evidence and is without revers-

ible error. Accordingly, we affirm on the reasoning of the Board.

Hughes v. DOWCP, BRB No. 97-0809-BLA (B.R.B. Jan. 29, 1998).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2